DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 11/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—Indefiniteness (New by Amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-51, 53, 54, 56, 57, 59-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unbound metal silicate” in claims 40, 53, 61 is a relative term which renders the claim indefinite. The term “unbound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There may be structural limitations associated with the term “unbound” as it 
For the purpose of examination, the term will be interpreted as a silicate not bound to the core shell silica particle.


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
New by Amendment
s 40-54, 56, 57, 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al., (US 2016/0338919, cited in IDS) in view of Cordon et al. (US 3,989,814) and further in view of Coulson et al., (EP 0445854 pub. 1991).
	Pan et al. teaches oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate” (Abstact).
	Etching creates a chemical bond as illustrated below: 
    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale
(p. 1, para. [0014])
	The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (p. 1, para. [0008]), for example “Ca2+, Mg2+, Zn2+, Sn2+. . . or mixtures thereof” (p. 3, para. [0044]), as per claim 40, 42-44.  Monovalent metal ion include Na+ and K+ (p. 3, para.[0045]; see also p. 3, para. [0055]), as per claim 45.
	The cores of the core shell silica particles also “comprise a plurality of monolayers of metal silicate” (p. 4, para. [0070]), as per claim 46; including where divalent metal ion comprises at least about 50% of the total metal silicate of the core shell silica particle (p. 4, para. [0074]), as per claim 47.
Since no amount of soluble divalent metal ion is provided, it would have been obvious to have less than about 500 ppm, as per claim 49.

Since the particles are taught to vary in shape, “with a substantially spherical shape” (p. 17, para. [0254]), it would have been obvious for the CSS particles to have uneven surfaces, as per claim 57.
	The silica of the core shell silica particles may come from “a precipitated silica, a fumed silica and a fused silica” (p. 3, para. [0057]), as per claim 54, and have a diameter different (reduced) diameters from source, i.e. “The d(0.5) of the silica core may be from 1 to 15 nm less than the d(0.5) of the silica particles of the starting material” (p. 9, para. [0165]), as per claim 55-56. This reduced diameter would also make obvious the uneven surface of claim 57.
	Method of use includes treating inflammation, caries, dentin hypersensitivity, discolored teeth, as per claim 59, insofar as the compositions comprise core shell silica particles, fluoride (p. 7, para. [0214], arginine (p. 6, para. [0121]), antibacterial (p. 6, para. [0116]), whitening agents (p. 6, para. [0120]) as well as anti-inflammatory agents (p. 7, para. [0130]).
	The compositions comprise unbound divalent metal silicate, insofar as the reference teaches, “stannous fluorosilicate” as a source of fluoride ions (p. 7, para. [0124]).
	The reference teaches a specific embodiment of a toothpaste comprising 1% Zn2+-CSS (core shell silica w/divalent metal ion), and 22% Zeodent 105 (silica abrasive), 24% water (orally acceptable carrier) (p. 16, Table 12).

	The water may not exceed 20 wt%, as per claim 51, insofar as the reference teaches, “For solid dentifrices such as toothpastes, the amount of water in the composition is selected from an amount consisting of less than 10% by weight” (p. 6, para. [0110]).
The compositions may further comprise “anti-caries agents, desensitizing agents, viscosity modifiers, diluents, surfactants, emulsifiers, foam modulators, pH modifying agents, abrasives, mouth feel agents, sweetening agents, flavor agents, colorants, preservatives, amino acids, anti-oxidants” (p. 6, para. [0120]).


	Pan et al. does not teach a calcium based abrasive system.

	Cordon et al. teaches, “Dentifrice possessing enhanced polishing characteristics containing abrasive system including at least calcium pyrophosphate and a non-toxic zinc compound” (Abstract).  The calcium pyrophosphate is “preferably present in amount of at least about 7.5% by weight of the dentifrice, more preferably about 20-75%” (col. 1, lines 8-20), as per claim 40-41, 48.  Additional abrasives include “calcium carbonate” (col. 2, lines 26-32), as per claim 60.

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds 

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a calcium based abrasive system to the oral care composition of Pan et al. based on its recognized suitability for its intended use in oral care formulations, as taught by Cordon et al.  The artisan would have a reasonable expectation of success with the combination insofar as the compositions of Pan et al. may further comprise abrasives.

	The combination of Pan et al. and Cordon et al. does not teach an unbound metal silicate comprising a zinc ion.
	
	Coulson et al. teaches oral compositions comprising “alkalimetal zincosilicates”, which are “effective abrasive dental cleaning agents” that “can deliver zinc ions to prevent or reduce the formation of plaque and calculus” (Abstract).
	Coulson et al. further teaches, “It is also well-known to include therapeutic agents in an oral composition for the care of the teeth” and “We have now surprisingly found, that particular alkalimetal zincosilicates are not only effective abrasive dental cleaning agents but also can deliver zinc ions to prevent or reduce the formation of plaque as well as calculus on the teeth” (p. 2, lines 9-15).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add unbound metal silicate comprising a zinc ion, i.e. the 

2) Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al., (US 2016/0331653) in view of Coulson et al., (EP 0445854 pub. 1991).
	Maloney et al. teaches tooth whitening oral care products comprising “core shell silica particles, wherein each core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate; (iii) an orally acceptable carrier vehicle” (Abstact).
	Etching creates a chemical bond as illustrated below: 
    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale
(p. 3, para. [0034])
	The metal of the metal silicate is taught to be “a monovalent metal ion and one or more of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion” (p. 3, para. [0036]), for example “Ca2+, Mg2+, Zn2+, Sn2+. . . or mixtures thereof” (p. 3, para. [0046]). Monovalent metal ion include Na+ and K+ (p. 3, para.[0038]; see also p. 4, para. [0052]).
	The compositions further comprise “a calcium phosphate abrasive, e.g. tricalcium phosphate . . . dicalcium phosphate . . . calcium pyrophosphate (p. 7, para. [0105]), where abrasive may be included in amounts of from “about 10 to about 60%” (Id).

	The prior art teaches a specific embodiment of a gel/paste comprising glycerin, high cleaning silica (silica abrasive), water, thickening silica, polyethylene glycol, sodium lauryl sulfate, coreshell silica, titanium dioxide, sodium saccharin, xanthan gum, sodium carboxymethylcellulose, sodium fluoride, FD&C Blue#1 (p. 11, Example 2, para. [0159] Table 3).

	An embodiment with calcium abrasive is not the preferred species; however its selection would have been obvious given its plain enumeration in the prior art.

Maloney et al. does not teach an unbound metal silicate comprising a zinc ion.
	
	Coulson et al. teaches oral compositions comprising “alkalimetal zincosilicates”, which are “effective abrasive dental cleaning agents” that “can deliver zinc ions to prevent or reduce the formation of plaque and calculus” (Abstract).
	Coulson et al. further teaches, “It is also well-known to include therapeutic agents in an oral composition for the care of the teeth” and “We have now surprisingly found, that particular alkalimetal zincosilicates are not only effective abrasive dental cleaning agents but also can deliver zinc ions to prevent or reduce the formation of plaque as well as calculus on the teeth” (p. 2, lines 9-15).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add unbound metal silicate comprising a zinc ion, i.e. the alkalimetal zincosilicates of Coulson, to the oral care compositions of Maloney et al. for .

Response to Arguments
	Applicant argues that the invention as claimed “provide unexpected reduction in tooth demineralization” (p. 6).
	Applicant provides a showing comparing inventive formulations comprising Zn-CSS (zinc-core shell silica) particles to compositions without Zn-CSS.  Applicant concludes, “These results demonstrate that the inventive combination of the present invention provides a superior anti-cavity benefit to a substantially similar comparative composition” (Specification p. 22, para. [0133]).
However, applicant’s data does not compare the claimed invention to the closest prior art, i.e. a dentifrice comprising Zn-CSS.  Established precedent holds, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to the closest prior art, i.e. Pan et al. and Maloney et al., it appears that applicant’s assertions of unexpected results constitute mere argument.  
Applicant’s further argument is moot in view of the new grounds of rejection above.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Demarest et al. US 9,968,777.  Demarest et al. is pertinent for teaching “the therapeutic element may be positioned to contact one or more teeth, e.g., to apply an anti-cavity agent, such as fluoride or zinc solution (col. 4, lines 12-14).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612